Citation Nr: 1548205	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) from June 2009 and April 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Pittsburgh, Pennsylvania, respectively.  

The Board acknowledges that the instant appeal certified to the Board was originally limited to the issue of entitlement to an increased disability rating for hypertension.  However, the record reflects that the Veteran previously initiated an appeal with respect to his claim of entitlement to an increased initial disability rating for diabetes mellitus type II in May 2013; moreover, that issue was properly certified to the Board in April 2015.  

The Veteran's January 2013 and May 2013 substantive appeals requested hearings before the Board regarding his claims on appeal; however, in February 2015, the Veteran and his representative submitted statements indicating that he no longer desired a hearing before the Board.  Therefore, the Veteran's prior hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

To the extent that additional evidence has been added to the claims file since the April 2015 Supplemental Statement of the Case (SSOC) regarding the Veteran's hypertension claim and the March 2013 Statement of the Case (SOC) regarding the Veteran's diabetes mellitus claim, the Veteran's representative submitted an October 2015 Appellant's Brief which included a waiver of initial consideration of such evidence by the AOJ; therefore, the Veteran's claims have been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; and has required continuous medication, but is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

2.  For the entire period on appeal, diabetes mellitus type II has required prescription medication, including insulin and oral hypoglycemic agents, and restricted diet, without regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2015).  

2.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus type II have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, DC 7913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's claim of entitlement to an increased disability rating for hypertension, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a November 2008 notice letter.  

The Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim of entitlement to an increased rating for his diabetes mellitus type II.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

VA provided relevant examinations in December 2008, December 2010, May 2013, and April 2014.  The examinations are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected hypertension or diabetes mellitus type II since he was last examined in April 2014.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus, in deciding the Veteran's increased rating claim for hypertension on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's August 2008 claim, or from August 2007 to the present.  The Board has considered the Veteran's initial rating for diabetes mellitus type II from the effective date of the claim, or July 31, 2006.  Additionally, the Board has considered whether staged rating periods are warranted in either case for any period on appeal; however, the record does not support the assignment of staged ratings during the pendency of either claim.  


II.A.  Increased Rating - Hypertension  

The Veteran's service-connected hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2015).  Pursuant to DC 7101, diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 130 or more warrants a 60 percent rating.  Id.  

A review of VA and private treatment records during the relevant temporal period reveals that none of the Veteran's recorded blood pressure measurements included a systolic value at or above 200.  Moreover, his recorded diastolic values were not predominantly at or above 110; there appears to be only one isolated documentation of a diastolic value of 110 recorded in August 2010.  Rather, the majority of the Veteran's documented blood pressure readings during the appeal period were well below the predominant systolic and diastolic pressure values of 200 and 110, respectively, which are specified in the rating criteria and required for an increased 20 percent rating.  See id.  

Upon VA examination in December 2010, the Veteran's hypertension, which resulted in occasional dizziness and light-headedness, was noted to be stable on medication.  Additionally, there was no finding of hypertensive heart disease.  A subsequent May 2014 Disability Benefits Questionnaire (DBQ) regarding the Veteran's hypertension noted that his condition required continuous medication and made him feel tired and have trouble concentrating, but he did not have a history of elevated blood pressure required for an increased 20 percent disability rating.  

The Veteran has made various statements in support of his claim for a higher disability rating for his hypertension, including reporting home blood pressure readings.  With regard to those statements, the Board finds the blood pressure readings as documented in VA and private medical records to be more probative than the Veteran's lay statements.  However, the Board has considered the Veteran's reported blood pressure readings and, as mentioned previously, aside from an isolated diastolic pressure reading of 110 in August 2010, the Veteran's systolic and diastolic pressure readings were not predominantly 200 or 110, respectively, for any period on appeal.  Thus, even accepting his reports as accurate, the criteria have not been approximated for a rating higher than 10 percent, as he reported only one reading with a diastolic value of greater than 110, and no readings with a systolic value of greater than 200, as specified in the rating criteria for an increased 20 percent rating.  See id.  

The Board simply cannot equate an isolated report from August 2010 with predominant systolic blood pressure readings to 110 or more.  Therefore, based on all evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for hypertension for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Initial Rating - Diabetes Mellitus Type II  

The Veteran also seeks an initial disability rating in excess of 20 percent for his diabetes mellitus type II, which is evaluated under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2015).  

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent disability rating.  Id.  Finally, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a maximum schedular 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

While the volume of evidence within the claims file is vast, the Veteran's claim is determined by a single threshold matter; specifically, whether treatment of the Veteran's service-connected diabetes mellitus type II includes the regulation of activities, i.e., the avoidance of strenuous occupational and recreational activities.  Without meeting these criteria, a rating of greater than 20 percent cannot be granted.  See Camacho, 21 Vet. App. at 363.  After a thorough review of the claims file, the Board finds that the Veteran's diabetes mellitus type II has not been more than 20 percent disabling for any period on appeal.  Specifically, the Veteran's diabetes mellitus type II has required the use of insulin and oral hypoglycemic agents, with a restricted diet, but has not required regulation of activities.  

Private treatment records document his use of both insulin and oral hypoglycemic agents, as well as restricted diet; however, there is no indication that the Veteran's occupational and recreational activities have been regulated or restricted.  Notably, a November 2010 private treatment record documented that the Veteran's diabetes did not have an effect on his daily activities, other than the need to control his diet.  

A May 2013 diabetes DBQ contains a checked box indicating that the Veteran has required regulation of activities as part of the medical management of his diabetes mellitus.  Notably, however, the May 2013 DBQ is not signed by the listed physician.  In contrast, a May 2014 DBQ completed and signed by the same physician listed on the May 2013 DBQ specifically notes that the Veteran's diabetes has not required regulation of activities.  The May 2014 DBQ documents that the Veteran's diabetes mellitus type II results in functional impact upon his ability to work, including fatigue, polyuria, and occasional urinary and fecal incontinence.  

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  However, as noted above, the evidence of record does not document that the Veteran's diabetes mellitus type II has required medical regulation of activities, including avoidance of strenuous occupational and recreational activities, for any period on appeal.  As such, an increased 40 percent disability rating is not warranted for any period on appeal.  Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his diabetes mellitus type II which would entitle him to an increased 60 or 100 percent disability rating under the relevant rating criteria.  See id.  

The Board acknowledges that the rating criteria also provides for compensable complications of diabetes to be evaluated separately.  See id., Note 1.  Notably, the Veteran has previously been granted service connection for various conditions associated with his diabetes mellitus type II.  However, he has not pursued an appeal with respect to the disability ratings or effective dates assigned for such conditions; therefore, they are not before the Board for consideration.  See 38 C.F.R. § 20.200-02 (2015).  Moreover, the evidence of record fails to show that the Veteran has any additional complications of his diabetes mellitus type II that are compensable.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II for the entire period on appeal.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's claims of entitlement to increased disability ratings for his hypertension and diabetes mellitus type II.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's hypertension and diabetes mellitus type II for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his hypertension or diabetes mellitus type II that are unusual or different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hypertension and diabetes mellitus type II, and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's hypertension or diabetes mellitus type II precludes him from securing or following a substantially gainful occupation.  While some functional impact is documented resulting from such conditions, there is no indication within the record that the Veteran's hypertension or diabetes completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

An increased disability rating in excess of 10 percent for hypertension is denied for the entire period on appeal.  

An initial disability rating in excess of 20 percent for diabetes mellitus type II is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


